DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/2021 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome the previous 103 rejection as being unpatentable over Tanase in view of Forrest. Therefore, this rejection has been withdrawn.
Based on Applicant’s amendments, the drug delivery device in claims 14-15 are no longer interpreted under 112f.
Applicant’s amendments overcome the previous 103 rejection as being unpatentable over Sanofi in view of Tanase and Forrest. Therefore, this rejection has also been withdrawn. However, upon further search and consideration, the independent claim is now rejected as unpatentable over Sanofi, Tanase, and Forrest in view of newly found reference: Hueschen (US 5872355 A).
Based on Applicant’s amendments to the independent claim, dependent claims 5-6 and 11 now contain possible allowable subject matter in addition to the previously indicated possible allowable subject matter of claims 7 and 11 (see the section “Allowable Subject Matter” for more details).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mating unit in claims 1-9, 11-14 (first recited in independent claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,651,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-13 is also claimed in patent ‘482.
Regarding claim 1, patent ‘482 claims a sensor device configured to be attached to a drug delivery device and configured to illuminate the drug delivery device when attached, the sensor device comprising: 
a mating unit configured to be attached to the drug delivery device (suggested by the sensor device being attached to the drug delivery device in claims 1 and 11)
a curved OLED having a transparent first electrode, a transparent second electrode and a central layer disposed between the first and second electrodes, the central layer comprising at least one organic layer, the at least one organic layer configured to, when the mating unit is attached to the drug delivery device, emit light through the transparent first electrode (claims 1 and 7); and 
an optical sensor arranged to, when the mating unit is attached to the drug delivery device, receive at least part of the diffuse light reflected from a surface of the drug delivery device, wherein the central layer of the OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached to the drug delivery device, to view a 
wherein a light emitting surface of the curved OLED is concave (claims 7-8)
Regarding claim 2, see claim 2 of '482.
Regarding claim 3, see claim 3 of '482.
Regarding claim 4, see claim 4 of '482.
Regarding claims 5-7, see claim 1 of '482.
Regarding claim 8, see claim 5 of '482.
Regarding claim 9, see claim 6 of '482.
Regarding claim 11, see claim 8 of '482.
Regarding claim 12, see claim 9 of '482.
Regarding claim 13, see claim 10 of '482.
Regarding claim 14, see claim 11 of '482.
Regarding claim 15, see claims 7 and 11 of ‘482
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanofi (WO 2011/117212; cited by Applicant) in view of Hueschen (US 5872355 A), Tanase (US 20110309241 A1), and Forrest (US 9270086).
Regarding claim 1, Sanofi teaches a sensor device configured to be attached to a drug delivery device, the sensor device comprising:
a mating unit (2) configured to be attached to the drug delivery device (figures 2A and 4; paragraph 1-25)
an LED configured to, when the mating unit is attached to the drug delivery device, emit diffuse light (page 30, lines 10-20); 
an optical sensor (25) arranged to, when the mating unit (2) is attached to the drug delivery device (1), receive at least part of the diffuse light reflected from a surface (13) of the drug delivery device (1), 
wherein the optical sensor is arranged, when the mating unit (2) is attached to the drug delivery device (1), to view a predetermined area of the surface of the drug delivery device (figure 4; page 29, line 30 – page 30, line 25).

    PNG
    media_image1.png
    874
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    274
    media_image2.png
    Greyscale

Sanofi doesn’t explicitly teach the LED is a curved OLED having a transparent first electrode, a transparent second electrode and a central layer disposed between the first and second electrodes, the central layer comprising at least one organic layer, the at least one organic layer configured to emit the emitted light, wherein the central layer of the curved OLED has a region without the at least one organic layer and the sensor views through the region without the at least one organic layer, wherein a light emitting surface of the curved OLED is concave.
Hueschen teaches an LED is a OLED (claim 7) having a transparent first electrode (bottom layer of elements 86 and 88 in figure 6; 28 in figure 4; transparent described in column 4, lines 30-40), a second electrode (top layer in 82 and 84 in figure 6; 30 in figure 4) and a central layer (middle layers in 86 and 88 in figure 6; 24, 26 in figure 4) disposed between the first and second electrodes (figure 6), the central layer comprising at least one organic layer, the at least one organic layer configured to emit the emitted light (column 4, lines 25-45), wherein the central layer of the curved OLED has a region (96 in figure 6) without the at least one organic layer and the sensor (100) views through the region without the at least one organic layer. Additionally, Hueschen teaches this provides the benefit of facilitating backreflected light reaching the detector, protecting the electroluminescent regions, providing versatility with respect to emitted wavelength, while improving the efficiency of coupling of light from the source to the target to the detector (column 2, line 55 – column 3, line 20).

    PNG
    media_image3.png
    609
    988
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    802
    media_image4.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanofi such that the LED is an OLED as described by Hueschen in order to facilitate back-reflected light reaching the detector, protect the electroluminescent regions, and provide versatility with respect to emitted wavelength, while improving the efficiency of coupling of light from the source to the target and then to the detector.

    PNG
    media_image5.png
    348
    422
    media_image5.png
    Greyscale


The above combination doesn’t explicitly teach the second electrode is transparent; the OLED is a curved OLED wherein a light emitting surface of the curved OLED is concave.
Forrest teaches that having a light emitting surface of a curved OLED be concave provides the benefit of focusing the light on a desired area without relying on additional optical elements to achieve the desired optical manipulation (column 4, lines 15-26).

    PNG
    media_image6.png
    466
    385
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the light emitting surface of the curved OLED is concave in order to direct the light onto a desired area without relying on additional optical elements to achieve the desired optical manipulation and thus keeping the system small (also see addition prior art).
The above combination doesn’t explicitly teach the second electrode is transparent.
Tanase teaches making both the first and second electrodes (312, 314) transparent.

    PNG
    media_image5.png
    348
    422
    media_image5.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the first and second electrodes are transparent in order to ensure that light isn’t scattered or reflected from the electrodes which could introduce unwanted noise into the detected signal.  
Regarding claim 2, in the above combination, the first electrode is an anode and the second electrode is a cathode (Hueschen , figures; Tanase, paragraphs 47 and 49).
Regarding claim 3, Sanofi doesn’t explicitly teach the sensor device further comprises a reflective backing layer adjacent the second electrode configured to reflect any light which escapes the OLED through the second electrode back into the OLED.
Tanase teaches (figure 4 and paragraphs 56-64) wherein the sensor device further comprises a reflective backing layer (451) adjacent the second electrode (414) configured to reflect any light which escapes the OLED through the second electrode back into the OLED (figure 4).

    PNG
    media_image7.png
    462
    573
    media_image7.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment such that the sensor device further comprises a reflective backing layer adjacent the second electrode configured to reflect any light which escapes the OLED through the second electrode back into the OLED in order to concentrate the light in the desired direction.
Regarding claim 4, in the above combination the region without the at least one organic layer comprises a transparent material (Hueschen, 96 and 94).
Regarding claim 8, Sanofi teaches the sensor device further comprises a processor (24) configured to receive light intensity signals from the sensor (25) and to perform an optical character recognition process on the received signals to determine a number present on the surface of the drug delivery device (page 29, line 30 – page 30, line 10).
Regarding claim 9, Sanofi teaches the processor is further configured to determine an amount of medicament programmed into the drug delivery device and to cause the amount of medicament to be displayed on a display device of the drug delivery device (page 34, lines 10-15; figures 5).
Regarding claim 13, Sanofi teaches the drug delivery device (1) is a pen type injection device (figure 1).
Regarding claim 14, Sanofi teaches a drug delivery device configured to be attached to the sensor device, wherein the drug delivery device comprises: a housing to receive a cartridge, and an actuator operable to deliver a dose of drug from the cartridge (figures 1 and 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanofi, Hueschen, Tanase and Forrest as applied to claim 1 above, and further in view of Antoniadis (US 2006/0066228 A1).
Regarding claim 12, Sonofi doesn’t explicitly teach the OLED further comprises one or more brightness enhancing layers.
Antoniadis teaches an OLED further comprises one or more brightness enhancing layers (paragraph 15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the OLED further comprises one or more brightness enhancing layers in order to increase the intensity of illumination.
Allowable Subject Matter
Claims 5-7 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the double patenting rejection. The following is a statement of reasons for the indication of potential allowable subject matter: 
Regarding claims 5-7, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached  to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, and wherein a light emitting surface of the curved OLED is concave…wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the curved OLED comprises corresponding holes in the first and second transparent electrodes such that a hole is formed through a body of the curved OLED,” in combination with the other claimed limitations.
Regarding claim 11, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the mating unit is attached  to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, and wherein a light emitting surface of the curved OLED is 
Claim 15 would be allowable if Applicant overcomes the double patenting rejection, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a drug delivery device…  wherein the central layer of the curved OLED has a region without the at least one organic layer and wherein the optical sensor is arranged, when the sensor device is attached to the drug delivery device, to view a predetermined area of the surface of the drug delivery device through the region without the at least one organic layer, wherein a light emitting surface of the curved OLED is concave, and wherein the light emitting surface of the curved OLED is configured to be substantially concentric with the surface of the drug delivery device when the sensor device is attached to the drug delivery device,” in combination with the other claimed limitations.
Additional Prior Art 
Tanase (US 20110309241 A1) discloses a variety of curvatures for the OLED and writes that “The OLED light source may be applied independently on top of a lens or even technologically processed as being part of a lens. In this way the image observed gets high quality without shadow effects and the instrument can get multiple functionalities such as observation, detection of tumors, or treatment by only changing the lens on top. Another advantage over conventional endoscope lighting is lateral space reduction, which is crucial in keeping the endoscope diameter small” (paragraph 77).

    PNG
    media_image8.png
    432
    462
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    311
    532
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    774
    410
    media_image10.png
    Greyscale

US 20060098203 A1 reads, “The use of OLEDs gives rise to further unexpected advantages compared to conventional LED light sources in photometric measuring units: It is possible to vary the design of the light source which can be optimized for the photometric arrangement” (paragraph 8).
US 20060073607 A1 reads, “OLEDs have certain advantages, such as high luminance, self-emission, low driving voltage, no limitation of view angle, and/or easy fabrication” (paragraph 135).
US 20130200358 A1 teaches having openings to obtain more uniform illumination (abstract and figures 1-2).


    PNG
    media_image11.png
    271
    352
    media_image11.png
    Greyscale

US 20040135160 A1 reads, “[0009] The present invention has the advantage that it can provide an OLED device having a curved surface. The curved surface may be employed in an area illumination light source to improve the light distribution from the light source, or in a display that reduces the apparent distortion of an image on the display.
US 8582209 B1 

    PNG
    media_image12.png
    396
    689
    media_image12.png
    Greyscale

Tyan (US 6693296 B1) teaches a transparent region (region between each emitter 32, 34, 36, 38) is without at least one organic layer, wherein the region without the at least one organic layer comprises a hole in the central layer and wherein the OLED comprises corresponding holes in the first and second electrodes such that a hole is formed through the body of the OLED (column 9, line 45 – column 10, line 30).

    PNG
    media_image13.png
    404
    822
    media_image13.png
    Greyscale

Kalveram (US 7460222 B2) illustrates light to go through a region (region between 14), the region is transparent.

    PNG
    media_image14.png
    608
    859
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    728
    696
    media_image15.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-F, 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877